IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,450-01


                  EX PARTE CLEVELAND RANDY ROBINSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 15-03869-CRF-272-A IN THE 272ND DISTRICT COURT
                             FROM BRAZOS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to failure to comply

with sex offender registration, and was sentenced to three years’ imprisonment. He did not appeal

his conviction.

        Applicant contends that his plea was involuntary because the offense to which he pleaded

guilty was a state jail felony, and his three-year sentence is therefore unauthorized. The State agrees

that Applicant is entitled to relief, and the trial court has entered findings of fact and conclusions of
                                                                                                  2

law, recommending that relief be granted.

       Relief is granted. The judgment in Cause No. 15-03869-CRF-272 in the 272nd District

Court of Brazos County is set aside, and Applicant is remanded to the custody of the Sheriff of

Brazos County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 8, 2017
Do not publish